Case 1:19-cv-01913-REB-NRN Document 83 Filed 06/01/20 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge Robert E. Blackburn

  Civil Action No. 19-cv-01913-REB-NRN

  UNITED STATES OF AMERICA

          Plaintiff,

  vs.

  THE DURANGO & SILVERTON NARROW GAUGE RAILROAD COMPANY,
  a Colorado Corporation, and
  AMERICAN HERITAGE RAILWAYS, INC., a Florida Corporation,

          Defendants.


                 ORDER DENYING DEFENDANTS’ MOTION FOR ISSUANCE
              OF CERTIFIED QUESTIONS TO THE COLORADO SUPREME COURT
                   AND MOTION FOR LEAVE TO SUBMIT AMICUS BRIEF

  Blackburn, J.

          The matters before me are (1) Defendants’ Motion for Issuance of Certified

  Questions to the Colorado Supreme Court Pursuant to C.A.R. 21.1 [#30],1 filed

  November 20, 2019; and (2) a Motion for Leave To Submit Amicus Brief [#31], filed

  November 25, 2019, by the plaintiffs in a Colorado state court case arising from the

  same series of events that give rise to this lawsuit. Having considered carefully the

  motions, the related responses and replies, the record, and the apposite law, I deny the

  motion to certify questions and deny as moot the motion to file an amicus brief in

  support of that motion.




          1
             “[#30]” is an example of the convention I use to identify the docket number assigned to a
  specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
  convention throughout this order.
Case 1:19-cv-01913-REB-NRN Document 83 Filed 06/01/20 USDC Colorado Page 2 of 6




         Plaintiff’s complaint alleges the following facts. Defendants operate and maintain

  a narrow gauge railroad along the Animas River between Durango and Silverton,

  Colorado. The railway lies on and adjacent to federal lands owned by the United States

  and operates over a right-of-way, the majority of which passes through the San Juan

  National Forest. Along the 41-mile Durango-to-Silverton route, defendants operate,

  inter alia, coal-powered steam locomotives as passenger trains.

         Plaintiff alleges that on the morning of June 1, 2018, one of defendants’ coal-

  burning steam engines cast off one or more burning cinders or other hot materials from

  its exhaust stack as it passed through San Juan National Forest lands. These materials

  allegedly ignited a small brush fire adjacent to the track. Although the Forest Service

  and other agencies mobilized fire suppression efforts that very day, the fire ultimately

  spread across the Forest, ultimately burning more than 53,00 acres of land.

         Plaintiff seeks to recover from defendants more than $30 million in damages

  under §40-30-103, C.R.S (the “Railroad Statute”), which makes railroad companies

  strictly liable “for all damages by fires that are set out or caused by operating” the

  railroad. The overwhelming majority of the damages sought are related to costs

  incurred by the Forest Service and the Bureau of Land Management in fighting and

  suppressing the fire. Defendants filed a motion to dismiss this aspect of plaintiff’s claim

  for damages ([#8], filed September 9, 2019). In belt-and-suspenders fashion,

  defendants also filed the instant motion, seeking to certify questions to the Colorado

  Supreme Court.

         In a diversity case such as this one, the court’s task is to “ascertain and apply

  state law” by following the most recent decisions of the state’s highest court. Wade v.

                                                2
Case 1:19-cv-01913-REB-NRN Document 83 Filed 06/01/20 USDC Colorado Page 3 of 6




  EMCASCO, Inc., 483 F.3d 657, 665-66 (10th Cir. 2007) (citation and internal quotation

  marks omitted). In the absence of controlling precedent, the court must attempt to

  predict what the state’s high court would do. Id. That determination may be informed

  by decisions of the state’s lower courts, interpretations of similar legal principles in other

  states, decisions of the federal district courts regarding state law, and “the general

  weight and trend of authority in the relevant area of law.” Id. at 666 (citation and

  internal quotation marks omitted). “[I]t has from the first been deemed to be the duty of

  the federal courts, if their jurisdiction is properly invoked, to decide questions of state

  law whenever necessary to the rendition of a judgment.” Copier By & Through

  Lindsey v. Smith & Wesson Corp., 138 F.3d 833, 838 (10th Cir. 1998) (quoting

  Meredith v. City of Winter Haven, 320 U.S. 228, 234, 64 S.Ct. 7, 11, 88 L.Ed. 9

  (1943)) (internal quotation marks omitted). The court thus has “a duty to decide

  questions of state law even if difficult or uncertain.” Anderson Living Trust v.

  Energen Resources Corp., 886 F.3d 826, 839 (10th Cir. 2018) (citation and internal

  quotation marks omitted).

         Nevertheless, when a question of state law is “both determinative of the case”

  and “sufficiently novel that [the court] feel[s] uncomfortable attempting to decide it

  without further guidance,” it may certify the question to the state Supreme Court. Pino

  v. United States, 507 F.3d 1233, 1236 (10th Cir. 2007), certified question answered,

  123 P.3d 1001 (Okla. 2008), answer conformed to, 273 Fed. Appx. 732 (10th Cir. April

  8, 2008). See C.A.R. 21.1(a) (Colorado Supreme Court “may answer questions of law”

  posed by federal court “which may be determinative of the cause then pending in the


                                                3
Case 1:19-cv-01913-REB-NRN Document 83 Filed 06/01/20 USDC Colorado Page 4 of 6




  certifying court and as to which it appears to the certifying court that there is no

  controlling precedent in the decisions of the supreme court”). The court has broad

  discretion in determining whether to certify a question. Lehman Brothers v. Schein,

  416 U.S. 386, 391, 94 S.Ct. 1741, 1744, 40 L.Ed.2d 215 (1974); Anderson Living

  Trust, 886 F.3d at 839. That discretion is guided by whether certification will “‘save[]

  time, energy, and resources, and help[] build a cooperative judicial federalism.’” Boyd

  Rosene and Associates v. Kansas Municipal Gas Agency, 178 F.3d 1363, 1365

  (10th Cir.1999) (quoting Lehman Brothers, 94 S.Ct. at 1744).

          Although available, certification should be used sparingly. “Certification is not to

  be routinely invoked whenever a federal court is presented with an unsettled question of

  state law.” Armijo v. Ex Cam, Inc., 843 F.2d 406, 407 (10th Cir. 1988). The Tenth

  Circuit cautions courts not to “trouble our sister state courts every time an arguably

  unsettled question of state law comes across our desks.” Pino, 507 F.3d at 1236. If

  the court can discern “a reasonably clear and principled course,” it should “seek to

  follow it.” Id.

          Such is the case here. It is true that the question presented in this case –

  whether a landowner can recover fire suppression costs under the Railroad Statute2 – is

  unsettled. Resolution of that question lies in interpretation of a statute that was first

  enacted in the late 19th century and last amended in 1903. Much of the caselaw

  interpreting it is more than a hundred years old.




          2
           Even if I did believe certification to be appropriate, I would not certify the questions defendants
  have presented, which are not limited to the discrete and narrow issue presented in this case.

                                                        4
Case 1:19-cv-01913-REB-NRN Document 83 Filed 06/01/20 USDC Colorado Page 5 of 6




          Nevertheless, at base, this case entails a question of statutory interpretation.

  Although the answer may not be entirely straightforward, it is guided by well-established

  principles of construction with which the court is familiar. The parties have fully and

  cogently addressed the relevant issues and authorities in their briefing on the motion to

  dismiss, and the magistrate judge has issued a thoughtful recommendation distilling and

  analyzing these arguments and authorities. Defendants’ objections to the

  recommendation and plaintiff’s response to those objections further edify and illuminate

  the relevant issues confronting the court.

          Based on this body of accumulated scholarship and analysis, I believe there is a

  “reasonably clear and principled course” to be discerned from the existing precedents

  and authorities. Thus, I find and conclude that even if the Colorado Supreme Court

  would deign to answer a certified question, which it is not required to do, certification in

  these circumstances would “entail[] more delay and expense than would an ordinary

  decision of the state question on the merits by the federal court.” Lehman Brothers, 94

  S.Ct. at 1746 (Rehnquist, J., concurring). Accordingly, I exercise my discretion to deny

  defendants’ motion. My ruling in that regard moots consideration of the motion to file an

  amicus brief, which will be denied on that basis.3

          THEREFORE, IT IS ORDERED as follows:




          3
             I note that I would deny the motion to file an amicus brief on the merits as well. Of the factors
  which courts have found instructive in guiding their broad discretion to grant or deny such a motion, none
  weigh in favor of granting the motion here. See Medina v. Catholic Health Initiatives, 2015 WL
  13683647 at *1 (D. Colo. Oct. 7, 2015). In particular, despite their protestations to the contrary, the
  proposed amici are not disinterested parties. Moreover, defendants here are ably represented by their
  counsel and thus do not require the assistance amici would offer. See id.

                                                        5
Case 1:19-cv-01913-REB-NRN Document 83 Filed 06/01/20 USDC Colorado Page 6 of 6




        1. That Defendants’ Motion for Issuance of Certified Questions to the

  Colorado Supreme Court Pursuant to C.A.R. 21.1 [#30], filed November 20, 2019, is

  denied; and

        2. That the Motion for Leave To Submit Amicus Brief [#31], filed November

  25, 2019, is denied as moot.

        Dated June 1, 2020, at Denver, Colorado.

                                               BY THE COURT:




                                           6
